DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4, 6-14, 21, 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 5, 15, 18, 22 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 20160025981) in view of Salter et al. (US 20140368537).
Regarding claims 1 and 18, Burns discloses a method of determining display properties for virtual content in an environment with a plurality of participants, comprising: capturing, by a processor, an image of the environment (Paragraphs: 0036-0037 and fig.14: Burns discusses how an HMD device having one or more processors, a display for rendering a virtual reality environment using a variable field of view); analyzing the captured image to identify an object in the environment (Paragraphs: 0024-0025, 0033 and 0036-0038: Burns discusses how the HMD device configured to perform a check (i.e. analyzing) to confirm that the new object's intended 
Burns discloses the invention set forth above but does not specifically points out “sending the determined location to at least one other device” 
Salter however discloses sending the determined location to at least one other device (Paragraphs: 0004 and 0069-0070: Salter discusses how a system track the location and orientation of the mobile display devices (i.e. the determined location of at least one device) and of the moving objects in the room, and then transfer that information to each of the other mobile display devices)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filling date of the invention to modify the invention of Burns, and modify a system to send the determined location to at least one other device, as taught by Salter, thus the limiting processing of virtual objects to those areas that a particular user can see improves processing speed and reduces latency, as discussed by Salter.   

Considering claims 15 and 31, Salter discloses the method of claims 1 and 18, wherein determining the location of the digital representation of the virtual content relative to the identified object based on the determined parameter comprises determining at least one location for each digital representation of each of a plurality of remote participants (Paragraphs: 0004-0006, 0055 and 0069-0070).
Considering claim 32, Burns discloses the computing device of claim 18, further comprising: an image sensor; and a projector configured to project images onto optical lenses, wherein the processor is coupled to the image sensor and to the projector (Paragraph: 0039: Burns discusses image sensor and projection into lenses).
Considering claim 33, Burns discloses the computing device of claim 18, wherein the computing device is a smartphone (Paragraph: 0053: Burns discusses a mobile computing device, mobile communication device (e.g., smart phone), etc.).  
4. Claims 2-3, 16-17, 19-20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 20160025981) in view of Salter et al. (US 20140368537) and further in view of Bathiche et al. (US 20050245302)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filling date of the invention to modify the invention of Burns and Salter, and modify a system to assigning a priority to the determined parameter, wherein determining the location of the digital representation of the virtual content relative to the identified object based on the determined parameter comprises determining the location of the digital representation of the virtual content relative to the identified object based on the priority assigned to the determined parameter, as taught by Bathiche, thus effectively enables interaction between the virtual environment and physical object with more enjoyable and realistic experience for the user, as discussed by Bathiche.     
Considering claims 3 and 20, Burns discloses the method of claims 2 and 19, wherein determining the parameter for the identified object comprises: determining at least one or more of a fixed position parameter, a size parameter, or a line-of-sight parameter; and determining at 
Considering claim 16, Bathiche the method of claim 1, wherein determining the parameter for the identified object comprises determining at least one or more of: a fixed position parameter; a size parameter; a line-of-sight parameter; a field-of-view parameter; a spacing parameter; an inter-person distance parameter; a height parameter; or a visibility parameter (Parameters: 0012 and 0062).
Considering claims 17 and 34, Bathiche discloses the method of claims 1 and 18, wherein the virtual content is related to a game (Paragraphs: 0028 and 0051: virtual environment for games).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            03/09/2021